Citation Nr: 0837503	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  00-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the custodian of a minor child of the 
veteran who served on active duty from August 1965 to 
January 1968.  The veteran died in March 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 7, 2008, 
which vacated a September 2006 Board decision and remanded 
the case for additional development.  The Court had 
previously vacated a June 2002 Board decision.  The issue 
initially arose from a June 1999 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In it's April 2008 order the Court found that the Board had 
not provided adequate reasons and bases for assigning greater 
probative weight to a VA medical opinion.  It was noted, in 
essence, that the Board had failed to address the February 
2001 VA examiner's not having mentioned "the type of 
cigarette [the veteran] smoked or how much or how often he 
smoked" and how that information related to an increased 
risk of bladder cancer.  The Court further noted that the 
Board did not address the significance of a comment by that 
examiner that the record included few details about the 
veteran's work history.  

A September 1997 report of consultation from the St. Joseph 
Hospital was to the effect that the veteran reported a 
history of having smoked a pack of cigarettes a day for 30 
years.  He was employed by the Buffalo Welding and Building 
Company.  He stated that he was exposed to several chemicals, 
including methyl ethyl ketones, and trichloroethane at work.  
In an October 1997 statement from R.N.R., M.D., the veteran 
reported having been drinking at least 5-6 beers everyday for 
the last 10-to-15 years or longer.  In a January 1998 report 
from the Cancer Treatment Services, it was indicated that the 
veteran had worked in a rubber textile factory and had been 
exposed to hydrocarbontetrachloride, hydrotetrachloride, 
gasoline and toluene.  He smoked 30 pack years.  

The Board also notes that the available record does not 
include the veteran's service records nor any specific 
information as to how or to what extent he may have been 
exposed to Agent Orange.  Records show he served in the 
United States Navy and received the Vietnam Service Medal 
(2nd Award) with Fleet Marine Combat Operations and the 
Vietnamese Campaign Medal.  It is unclear what his specific 
duties were during active service and where or how he may 
have been exposed to Agent Orange.  Therefore, additional 
development is required.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  The Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Records show the appellant was notified by correspondence 
dated in October 2005 and August 2006.  The revised VCAA duty 
to assist also requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  38 C.F.R. § 3.159.  

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).  
Subsequently, VA specifically determined that the available 
scientific and medical evidence did not show a positive 
association between urinary bladder cancer and exposure to 
herbicides.  See 64 Fed. Reg. 59232, 59236-37 (1999).  In 
supplementary information provided it was noted that smoking 
was the most important risk factor for cancer of the urinary 
bladder and that National Academy of Sciences (NAS) studies 
had, based upon of its review of new studies, found that 
there was no evidence that exposure to herbicides alone was 
related to bladder cancer.  Id.  

In a May 20, 2003, notice VA reported that NAS had concluded 
there was no evidence to support changing the "inadequate or 
insufficient" categorization for urinary bladder cancer and 
found that the credible evidence against an association 
between herbicide exposure and urinary bladder cancer 
outweighed the credible evidence for such an association.  
See 68 Fed. Reg. 27630 (2003).  

In a June 12, 2007, notice VA reported that: 

Urinary bladder cancer is the most common of the 
urinary tract cancers.  Bladder cancer incidence 
increases greatly with age over 40 years.  The 
most important known risk factor for bladder 
cancer is smoking.  Occupational exposures to 
aromatic amines (also called arylamines), 
polycyclic aromatic hydrocarbons (PAHs), and 
certain other organic chemicals used in the 
rubber, leather, textile, paint products, and 
printing industries are also associated with 
higher incidence of bladder cancer.  High-fat 
diets have been implicated as risk factors, along 
with exposure to the parasite Schistosoma 
haematobium.  Exposure to inorganic arsenic is 
also a risk factor for bladder cancer, and 
cacodylic acid is a metabolite of inorganic 
arsenic.  The data remain insufficient to conclude 
that studies of inorganic arsenic exposure are 
directly relevant to exposure to cacodylic acid.  
Therefore, NAS did not consider the literature on 
inorganic arsenic.

A study of the incidence of urinary bladder cancer 
in Vietnam veterans who participated in Operation 
Ranch Hand was published in 2004.  The study found 
no significant difference between the expected and 
observed incidence of urinary bladder cancer.  
(Akhtar et al., 2004).

NAS noted in ["Veterans and Agent Orange: Update 
1996" (Update 1996),] that there was limited or 
suggestive evidence of no association between 
exposure to herbicides used in Vietnam or the 
contaminant dioxin and urinary bladder cancer.  
Update 1998 provided additional information that 
led NAS to change its conclusion to inadequate or 
insufficient information regarding an association 
with urinary bladder cancer.

No relevant occupational or environmental studies 
regarding urinary bladder cancer have been 
published since Update 2002.

The new evidence presented by Akhtar et al., 
(2004) did not change the committee's previous 
findings, which placed urinary bladder cancer in 
the inadequate or insufficient category.

Taking account of the available evidence and NAS' 
analysis, the Secretary has found that the 
credible evidence against an association between 
herbicide exposure and urinary bladder cancer 
outweighs the credible evidence for such an 
association, and has determined that a positive 
association does not exist.
See 72 Fed. Reg. 32395, 32398-32399 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by 
United States Court of Appeals for 
Veterans Claims and the U.S. Court of 
Appeals for the Federal Circuit, are 
fully complied with and satisfied.  

2.  The appellant should be requested 
to provide a detailed history of the 
type of cigarettes the veteran smoked 
and how much and how often he smoked.  
The appellant should also be requested 
to provide specific, detailed 
information as to the veteran's post-
service work history, to include the 
type of employment, the dates of 
employment, the employer's name and 
mailing address, and any known chemical 
exposure.  Upon receipt of this 
information the RO/AMC should contact 
each identified employer and request a 
report of any likely chemical exposure 
and the amount of any such exposure the 
veteran may have had during employment.  
3.  The RO/AMC should obtain copies of 
the veteran's complete service personnel 
records and take appropriate action to 
verify any possible Agent Orange 
exposure he may have had during active 
service.  All efforts to obtain records 
and to verify Agent Orange exposure 
should be documented for the record.  

4.  Thereafter, the veteran's claim 
file should be reviewed by a VA 
oncologist for an opinion as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that his bladder cancer 
developed as a result of claimed Agent 
Orange exposure during active service.  
The physician should address the 
significance, if any, of the veteran's 
age at the time his cancer developed, 
his identified smoking and alcohol 
abuse history, and his identified post-
service employment chemical exposure 
history had upon the development of his 
cancer.  The opinions provided should 
be reconciled with the August 2000 
private medical opinion and the 
February 2001 VA medical opinion.

Opinions should be provided based on a 
review of the medical evidence of 
record, applicable medical and 
scientific literature, and sound 
medical principles.  All findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth in the examination report.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the appellant and her attorney 
should be furnished a supplemental 
statement of the case and should be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

